Title: L. de Chavannes de la Giraudière to John Adams, 23 February 1784
From: Chavannes de la Giraudière, L. de
To: Adams, John


        
          Monsieur
          Amsterdam ce 23 fevrier 1784
        
        Le politique Hollandais est mort, et le Mercure Hollandais vient reprendre sa place. J’ai l’honneur d’envoyer à Votre Excellence le premier No de cette feuille nouvelle. Vous pourrez vous procurer les suivantes chez les Libraires de la Haie qui débitent le Courrier van Europa. J’espere que le public n’aura pas à regretter M. Cerisier pour le zele et le patriotisme, mais moi je regretterai bien fort que Votre Excellence ne se trouve plus à Amsterdam pour y recevoir vos instructions.
        Je vous prie de vouloir me faire passer tout ce qui pourra concerner l’Amérique, et trouver place dans un papier public. Le Chantre de l’Amérique a quelque droit me semble à défendre les intérêts des Treize Etats-Unis, et il doit le premier-être instruit après Votre

Excellence de ce qu’il veut savoir au public en ce pays, avant même la Gazette de Leyde, tout patriote et bien ententionnée qu’elle soit.
        Mon adresse, pour tout ce qui peut concerner le Mercure Hollandais, est à l’Auteur de cette feuille chez Holtrop Libraire dans le Kalvestraat.
        J’attends toujours la réponse à ma derniere lettre, et suis avec le dévoûment et le respect que vous me connaissez, / Monsieur / De Votre Excellence / Le très-humble, très-obéissant Serviteur
        
          De Chavannes de la Giraudiere
        
       
        TRANSLATION
        
          Sir
          Amsterdam, 23 February 1784
        
        Le politique hollandais is dead, and the Mercure hollandais has taken its place. I have the honor of sending to your excellency the first issue of this new leaf. You can buy the subsequent issues from the booksellers at The Hague who sell the Courier de l’Europe. I hope the public will not miss Mr. Cerisier’s zeal and patriotism, but as for me I will greatly miss your excellency’s being in Amsterdam so I can receive your instructions there.
        I beseech you to send me all that concerns America and would fit in a public paper. The Chantre de l’Amérique has some right, it seems to me, to defend the interests of the thirteen United States, and it must be the first after your excellency to be informed about what the public wants to know in this country, even before the Gazette de Leyde, as patriotic and well intentioned as it may be.
        My address in all matters concerning the Mercure hollandais is in care of the author of this publication at the Holtrop bookseller on Kalvestraat.
        I am still awaiting a reply to my last letter, and remain with the devotion and respect that you know in me, sir, your excellency’s very humble & very obedient servant
        
          De Chavannes de la Giraudiere
        
      